Citation Nr: 1454857	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, to include as secondary to the Veteran's service-connected left shoulder disability.

2. Entitlement to a temporary total evaluation for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel




INTRODUCTION


The Veteran served on active duty from November 1976 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the Veteran's claims on appeal.

The Board also points out that the Veteran has raised claims of entitlement to service connection for disabilities of the thoracolumbar spine, right hip, and right knee, as well as service connection for depression and tinnitus, and for an increased evaluation for the right shoulder.  As such, these issues are referred to the RO for such further development as may be deemed necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted in this case before a final decision can be rendered.

The Veteran in this case claims a right shoulder disability as secondary to his service connected left shoulder disability, as well as a temporary total evaluation due to surgery for his right shoulder.  As such, the Veteran was provided with a VA examination in August 2009.  During that examination, the examiner offered an opinion that the Veteran's right shoulder disability was not likely related to his service connected left shoulder disability.  In support of this opinion, the examiner indicated that, with the history of right shoulder injury being recent, and the left shoulder being an older injury, he could not see a definite connection between the
two.  The examiner indicated that it seems the right shoulder was an acute injury irrespective of the left shoulder disability, since the Veteran is right handed.

The Board however finds this examination inadequate for a number of reasons.  Initially, the Board points out that, while the examiner addressed the issue of secondary service connection, he did not address the issue of potential aggravation of the Veteran's right shoulder disability by his service connected left shoulder disability.

Further, there are now multiple medical opinions of record addressing the issue of aggravation, specifically those dated November 2008, which was not addressed by the examiner, as well as opinions dated August 2009 and October 2009.  These opinions must be considered in any VA examination report.

As the resolution of the Veteran's right shoulder claim will have an impact on the claim for a temporary total rating for his right shoulder surgery, the Board finds this claim intertwined with the right shoulder claim, and adjudication of it must therefore be deferred until the right shoulder claim is resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for shoulder disability since 2013.  After the Veteran has signed any necessary releases, all outstanding treatment records should be obtained and associated with the claims folders, particularly including VA treatment records.  

All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA examination to evaluate the Veteran's claim for service connection for a right shoulder disability.  The claims file (physical and virtual) must be made available to and reviewed by the examiner, to specifically include any medical opinion evidence of record, including that in November 2008, August 2009, and October 2009.

All indicated testing should be accomplished, including X-rays.  Range of motion testing should be conducted for the Veteran's right shoulder, and any additional loss of motion on repetitive use should be noted.  

For any right shoulder disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed right shoulder disability is secondary to service, to include as secondary to the Veteran's left shoulder disability.  The examiner must also offer an opinion as to whether the Veteran's left shoulder disability has permanently aggravated the Veteran's right shoulder disability.

The supporting rationale for all opinions expressed must be provided in a typewritten report.

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims for a right shoulder disability, and a temporary total evaluation for right shoulder surgery.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



